Case 1:19-cv-01616-LPS Document 42 Filed 05/04/21 Page 1 of 3 PageID #: 383
Case 1:19-cv-01616-LPS Document 42 Filed 05/04/21 Page 2 of 3 PageID #: 384
Case 1:19-cv-01616-LPS Document 42 Filed 05/04/21 Page 3 of 3 PageID #: 385




  terms/ ohrases
  Joint Claim Construction Chart to be submitted      Seotember 3, 2021              November 5, 2021
  Initial claim construction briefs due               October 8, 2021                December 10, 2021
  Answering/ responsive claim construction            November 5, 2021               Janu    )j'.
                                                                                               2       ,
  briefs due
                                                                                         i J /f[.(cl •
                                                                                      '.S.                     I
  Markman Hearin"                                     December 20, 2021              Felli:      2022          I 0\
  Plaintiff to provide final infringement             January 28, 2022               March 25, 2022         ' I\
  contentions; Substantial completion of
  document oroduction
  Interim status reoort                               Februarv 11, 2022              Aoril 15, 2022
  Defendant to provide final invalidity               February 25, 2022              April 29, 2022
  contentions; final supplementation of
  identification of accused products and all
  invaliditv references
  Close of fact discoverv                             Aoril 14, 2022                 June I 0, 2022
  Openin!l exnert renorts due                         May 13,2022                    Julv 15, 2022
  Rebuttal expert reports due                         June 10, 2022                  Auo-ust 15. 2022
  Reolv exnert reoorts due                            June 30, 2022                  Sentember 2, 2022
  Deadline for exnert denositions                     August 12, 2022                October 14. 2022
  Case disnositive and Daubert motions due            September 9. 2022              November 11, 2022
  Hearing on case dispositive and Daubert
  motions
                                                      November 22, 2022              January �2023 · �
                                                                                                               d-f.
  Submission of Final Pretrial Order                  Mar.cl'\3. 202'.,!,---',       Mav� 2023
                                                                                                             /l .�
                                                                                                                      A

  Pretrial Conference                                 MArch\31 »'023 \               �"'av 12021/       \
  Trial (5 davs)                                      tXnril 17, 2023 i          /   June I ?-«23       '---


        Due to the facility closures, access and travel restrictions resulting from the Coronavirus

 outbreak, the parties believe that good cause exists to further extend the foregoing fact and expert

 discovery deadlines. Moreover, the request contained herein is not intended for purposes of delay

 and will not cause any prejudice to any party to this action.


                                                   (o         6 /�3 rU_



                                                     L�r�           '
